Citation Nr: 0310067	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-20 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971.  He died in July 1999.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
cause of the veteran's death.


FINDINGS OF FACT

1.  The served on active duty from March 1968 to February 
1971, including having served in Vietnam from December 1968 
to January 1970.  

2.  The veteran died in July 1999.  At the time of his death, 
service connection was not in effect for any disability.  

3.  The death certificate shows that the immediate cause of 
death was overwhelming pneumonia with other causes such as 
resistant pseudomonas, ischemic cardiomyopathy and coronary 
artery disease.  

4.  There is competent evidence of a finding that the veteran 
had a form of non-Hodgkin's lymphoma, specifically, chronic 
lymphocytic leukemia, which contributed to the veteran's 
death.

5.  Non-Hodgkin's lymphoma is among the disorders listed in 
38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. § 3.309(e) 
(2002).

CONCLUSION OF LAW

Service connection for cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.301, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.  However, it must be noted 
that the RO did a very comprehensive job in developing the 
appellant's claim for benefits.

The appellant asserts that the cause of the veteran's death 
was contributed to by a disease he incurred as a result of 
his exposure to Agent Orange while in Vietnam.

The veteran served on active duty from March 1968 to February 
1971 with service in Vietnam from December 1968 to January 
1970.

The record reflects that during the veteran's lifetime he was 
diagnosed with chronic lymphocytic leukemia in 1994, which 
required chemotherapy.  He died in July 1999.  The death 
certificate shows that the immediate cause of death was 
overwhelming pneumonia with other causes such as resistant 
pseudomonas, ischemic cardiomyopathy and coronary artery 
disease.  

In a September 1990 letter, Dr. Larry Schlabach stated that 
he had provided the oncological care for the veteran up until 
the time of his death.  He stated the following, in part:

He was diagnosed with non-Hodgkin's 
lymphoma several years prior to [his 
death] and required treatment with 
chemotherapy intermittently for his 
disease.  His final cause of death was 
related to an overwhelming pneumonia, 
which he developed as a consequence of 
his underlying lymphoma and chemotherapy.  
The lymphoma had advanced to the point 
where his immune status was weakened and 
he was obviously very susceptible towards 
infectious problems.  Therefore, I would 
attribute as the primary cause of this 
death being related to the malignancy 
(non-Hodgkin's lymphoma).  

Following receipt of this letter, the RO sought clarification 
as to whether chronic lymphocytic leukemia was classified as 
a non-Hodgkin's lymphoma.  In a July 2001 letter, Dr. 
Schlabach stated that the diagnosis of chronic lymphocytic 
leukemia was "under the Working Formulation for 
classification of malignant lymphomas[, and] is classified as 
a malignant lymphoma, small lymphocytic, consistent with 
chronic lymphocytic leukemia."  He added that chronic 
lymphocytic leukemia was a "lymphoid neoplasm."

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. §§ 1110 
(West 2002).  Service connection for the cause of death may 
be granted if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
the cause of death.  See 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of heath to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2002).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, type II 
diabetes mellitus, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, and trachea), and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  All of the presumptive cancers may be presumed to 
have been incurred during active military service as a result 
of exposure to Agent Orange, if manifest to a degree of 10 
percent or more at any time subsequent to exposure to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for cause of the veteran's death.  First, the 
veteran's service included a period of duty in Vietnam and 
thus he is presumed to have been exposed to Agent Orange 
while he was there.  Second, a medical professional has 
stated that the diagnosis of chronic lymphocytic leukemia 
falls under the diagnosis of non-Hodgkin's lymphoma, which is 
a presumptive disease associated with exposure to Agent 
Orange.  As stated above, the veteran served in Vietnam for 
approximately one year.  Additionally, that medical 
professional stated that such diagnosis contributed to the 
cause of the veteran's death by making him more susceptible 
to the overwhelming pneumonia.  There is no competent 
evidence to refute this finding.  Thus, the Board finds that 
the evidence supports a grant of service connection for the 
cause of the veteran's death.

The Board notes that The National Academy of Sciences 
Institute of Medicine released its latest biennial report on 
the health effects of herbicide exposure, Veterans and Agent 
Orange: Update 2002, on January 23, 2003.  Based on this 
report, the Secretary of VA has determined that a positive 
association exists between exposure to herbicides and the 
subsequent development of chronic lymphocytic leukemia.  At 
this time, only a draft regulation has been prepared which 
will amend 38 C.F.R. §3.309(e), adding chronic lymphocytic 
leukemia as a presumptive disease associated with exposure to 
herbicides.  Such finding by The National Academy of Sciences 
Institute of Medicine further supports the Board's finding 
that service connection for cause of the veteran's death is 
warranted.


ORDER

Service connection for cause of the veteran's death is 
granted.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

